Case 1:20-cv-00674 Document 1-1 Filed 01/24/20 Page 1 of 2

CERTIFICATION PURSUANT
TO FEDERAL SECURITIES LAWS

LEun M- bRewY—

 

1. i , make this

 

declaration pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”) and/or Section
21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the Private Securities
Litigation Reform Act of 1995.

2. Ihave reviewed a Complaint against Opera Limited (““Opera” or the “Company”) and authorize
the filing of a comparable complaint on my behalf.

3. Idid not purchase or acquire Opera securities at the direction of plaintiffs counsel, or in order to
participate in any private action arising under the Securities Act or Exchange Act.

4. Jam willing to serve as a representative party on behalf of a class of investors who purchased or
acquired Opera securities during the class period, including providing testimony at deposition and trial, if
necessary. I understand that the Court has the authority to select the most adequate lead plaintiff in this
action.

5. To the best of my current knowledge, the attached sheet lists all of my transactions in Opera
securities during the Class Period as specified in the Complaint.

6. During the three-year period preceding the date on which this Certification is signed, I have not
sought to serve as a representative party on behalf of a class under the federal securities laws.

7. agree not to accept any payment for serving as a representative party on behalf of the class as
set forth in the Complaint, beyond my pro-rata share of any recovery, except such reasonable costs and

expenses directly relating to the representation of the class as ordered or approved by the Court.
Case 1:20-cv-00674 Document 1-1 Filed 01/24/20 Page 2 of 2

8. Ideclare under penalty of perjury that the foregoing is true and correct.

i/ 21/2026

(Date)

Executed

 

 

(Signature)

Lern _M- Beow~

 

(Type or Print Name)
